                   IN THE UNITED STATES DISTRICT COURT

                         FOR THE DISTRICT OF HAWAII

                                       )
UNITED STATES OF AMERICA,              )       CRIMINAL NO. 18-00165 HG
                                       )
             Plaintiff,                )
                                       )
      vs.                              )
                                       )
JERRELL CLAYTON,                       )
                                       )
             Defendant.                )
_______________________________________)



   ORDER FINDING GOOD CAUSE TO EXTEND BY AN ADDITIONAL 15 DAYS
 DEFENDANT’S COMMITMENT TO THE METROPOLITAN DETENTION CENTER FOR
                DETERMINATION OF MENTAL COMPETENCY

      On March 7, 2019, the Court filed an Order requiring

Defendant Jerrell Clayton to submit to a mental competency

examination pursuant to 18 U.S.C. § 4241. (ECF No. 34).             The

Order committed the Defendant to the custody of the Attorney

General for a reasonable period, but not to exceed thirty (30)

days.

      On April 26, 2019, the Court received a letter dated April

12, 2019, from John T. LeMaster, Acting Warden of the

Metropolitan Detention Center (MDC), Los Angeles, CA, requesting

a 15-day extension to complete the testing and evaluation of

Defendant Clayton.       (ECF No. 37).

      The Court finds that there has been a showing of good cause

that the additional time is necessary to observe and evaluate

Defendant.     The Court finds:

                                           1
     1.    Defendant arrived at the MDC on April 5, 2019.

     2.    The clinical psychologist conducting the examination of

           Defendant at MDC has requested an additional 15 days to

           complete the testing and examination necessary to

           develop a history, diagnosis, and opinion.

     The Court grants the request for extension until May 20,

2019 in order to complete the report, pursuant to 18 U.S.C. §

4247(b).

     The Court finds that the ends of justice served by the

continuance outweigh the best interest of the public and the

Defendants in a speedy trial.    Failure to grant the

continuance would unreasonably deny time necessary for effective

preparation of the evaluation of Defendant, taking into account

the exercise of due diligence.    The Court ORDERS that the period

of time for the examination herein requested be excluded from

computation, pursuant to the Speedy Trial Act, 18 U.S.C.

§3161(h)(7).

//

//

//

//

//

//

//


                                  2
     IT IS SO ORDERED.

     DATED:    May 14, 2019, Honolulu, Hawaii.




United States v. Jerrell Clayton; Cr. No. 18-00165 HG; ORDER
FINDING GOOD CAUSE TO EXTEND BY AN ADDITIONAL 15 DAYS DEFENDANT’S
COMMITMENT TO THE METROPOLITAN DETENTION CENTER FOR DETERMINATION
OF MENTAL COMPETENCY (ECF No. 37)
                                3
